Citation Nr: 0928829	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-30 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to an evaluation in excess of 10 percent 
prior to August 25, 2008, and in excess of 40 percent since 
August 25, 2008, for degenerative disc disease, 
spondylolisthesis, and spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

In June 2009, the Veteran testified at a June 2009 travel 
board hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At the hearing, the 
Veteran submitted additional evidence directly to the Board 
accompanied by a signed written waiver of the RO's initial 
consideration of this additional evidence.  

The issue of entitlement to an evaluation in excess of 10 
percent prior to August 25, 2008, and in excess of 40 percent 
since August 25, 2008, for degenerative disc disease, 
spondylolisthesis, and spondylosis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right ankle disorder is not related to active 
service.




CONCLUSION OF LAW

A chronic right ankle disorder was not incurred in or 
aggravated by active service and service incurrence of 
arthritis may not be presumed.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in September 2004 and March 
2006 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-
Flores, 22 Vet. App. at 37.  Together, the letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence, as well as how VA determines 
disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded a VA examination in February 2005. 
38 C.F.R. § 3.159(c)(4).  The February 2005 VA examiner 
addressed the etiology of the Veteran's current right ankle 
disorder in conjunction with a review of the claims file and 
physical examination of and interview with the Veteran.  The 
February 2005 VA examination report is thorough; thus this 
examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a chronic right ankle disability is factually 
shown during service.  The Board concludes it was not.  

The Veteran's service treatment records indicate that the 
Veteran presented on March 21, 1971 with complaints that he 
sprained his right ankle the day prior.  X-ray indicated no 
fracture seen.  Treatment included Ace wrap.  On March 24, 
1971, the Veteran presented with complaints of continued 
marked edema with [illegible] area especially of right 
lateral ankle.  There was good range of motion with pain but 
without crepitus.  X-rays were received and determined to be 
negative.  Impression was severe sprain right ankle.  
Treatment included Ace and elevation and passive exercises, 
48 hours quarters, heading pad, and pain medication.  On 
March 26, 1971, the Veteran presented with complaints of 
continued lateral edema on right ankle.  Treatment included 
center Ace wraps and light duty for 72 hours.  On March 29, 
1971, the Veteran presented with complaints of continued 
edema of lateral ankle with tenderness.  Flexion and 
extension were limited, range of motion was poor.  Treatment 
included continued Ace wraps and light duty for 72 hours.  On 
March 31, 1971, the Veteran presented with same complaints as 
on March 29, 1971.  The Veteran was sent to Orthopedic Clinic 
at the 24th Evacuation Hospital.  The March 31, 1971, 
Consultation Report noted that the Veteran twisted right 
ankle causing sprain - lateral ligaments or questionable 
trauma to peroneal long tendon 10 days prior.  It was noted 
that most swelling was now down, still tender inferior 
lateral wall and on inversion stress.  Impression was either 
severe sprain ankle or trauma to peroneal long tendon 
tendonitis.  Treatment included rest, continued crutches, and 
two weeks light duty.

On April 27, 1971, the Veteran presented still with swelling 
and tenderness over peron longus tendon.  Treatment included 
hot soaks, ASA, and Ace bandage.

The Board cannot conclude a "chronic" right ankle condition 
was incurred during service.  Treatment for a disorder in 
service cannot be considered treatment for a chronic disorder 
unless there is some indication that a chronic disorder 
exists.  On the clinical examination for separation from 
service, the Veteran's lower extremities were evaluated as 
normal.  Thus, although there is medical evidence of a right 
ankle injury, there is no medical evidence that shows that a 
chronic disability resulted from that injury during service. 

The Board notes that record indicates that the Veteran 
sustained a compound fracture to right ankle sometime in 1974 
or 1975.  The Veteran testified in 1975, he sustained an 
injury (a fractured medial malleolus) in a bicycle accident.  
The Veteran testified that he had screws applied as a result 
of the injury sustained in the bicycle accident.   

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first showing of 
right ankle arthritis in the record is not until 2002, more 
than 30 years after the appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The Veteran 
testified in June 2009 that upon discharge from service, his 
ankle wasn't bothering him.  The Veteran testified, "It just 
started acting up on me real bad about ten years ago."  

Although the appellant reported a continuity of post-service 
symptoms including the feeling of re-spraining his ankle at 
the July 2008 RO hearing, the Board finds his allegations to 
be of limited probative value.  The file contains a July 1973 
VA examination that indicates that the Veteran walked on his 
heels and his toes, he performed a full squat readily and 
recovered readily, his ankle reflexes were equal and active, 
his sensation to the lower extremities were normal, and his 
motion of the ankles and feet were normal.  The first 
indication of any post-service ankle problems is not until an 
April 2002 podiatric consultation, when the Veteran presented 
with history of ruptured ligaments in 1971, compound fracture 
of the right ankle in 1974, and a re-sprain in July 2000.  

It is noteworthy that the Veteran filed a claim for 
compensation in April 1973 for a back injury.  At that time 
he did not file a claim for service connection for a right 
ankle injury.  This is inconsistent with his assertion that 
after service, he injured his right ankle quite frequently 
because it is reasonable to conclude that if he believed that 
he had a right ankle disorder that was related to service, he 
would have claimed service connection for it in April 1973.  
Moreover, there is medical evidence showing an intervening 
cause of the symptoms noted in 2002, and the file does not 
reflect pertinent symptoms were noted prior to that date.  
Thus, in light of lack of any relevant medical evidence 
between the Veteran's date of discharge and July 2000, 
service connection is not warranted under 38 C.F.R. § 
3.303(b).    

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service.

The Veteran underwent a VA examination in February 2005.  X-
rays of the right ankle revealed severe arthritis at the 
ankle joint with near-complete loss of joint space, 
subchondral sclerosis and mild spurring.  After a review of 
the claims file, and physical examination of the Veteran, the 
February 2005 VA examiner, a Board Certified Orthopedist, 
diagnosed the Veteran with severe degenerative joint disease 
of the right ankle and opined that the right ankle condition 
was not cause by or a result of service related injury in 
1971 because the current findings were too severe to be 
explained by service-connected injury.

The Veteran testified in June 2009 that his in-service right 
ankle injury was an outside strain of the lateral malleoli 
and the post-service bicycle injury was a fracture of the 
inside bone.  

The record includes an August 2008 VA treatment record which 
notes right ankle arthritis which the Veteran states since in 
military and that he had an ankle sprain in the military that 
led to the arthritis but that his records relating to the 
injury were lost.  In addition, a March 2009 letter from Dr. 
R.D. notes that the Veteran is service-connected for 
intervertebral disc syndrome for injuries sustained in 
Vietnam when he fell off an armored personnel carrier.  He 
has complained of progressive chronic lower back pains with 
aggravation of his right ankle/foot degenerative joint 
disease.  Dr. R.D. noted that his condition is of a chronic 
and ongoing nature and by history has existed every since his 
injury in Vietnam.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  In addition, an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.
     
These medical statements are nothing more than bare 
transcriptions of lay history based, in part, on an 
inaccurate factual premise.  Although, the medical evidence 
does show a right ankle injury in service, two right ankle 
injuries since service, and current right ankle degenerative 
joint disease, there is no medical evidence in the record 
that the Veteran had a diagnosis of right ankle degenerative 
joint disease in service.  Thus, the Board finds that the 
August 2008 VA treatment record and the March 2009 letter 
from Dr. R.D. are not competent medical evidence.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of a right ankle problem, other than 
history of a 1974 complex fracture, until 30 years after 
service.  

In addition to the medical evidence, the Board has also 
considered the statements of the Veteran.  Although the 
Veteran may well believe that he has a current right ankle 
disorder that is related to service, as a layperson without 
any medical training and expertise, the Veteran is simply not 
qualified to render a medical opinion in this regard.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  The Veteran is 
competent to comment on his symptoms, but not the cause.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).

The Board, therefore, finds that the combination of the 
number of years that elapsed before the Veteran sought 
treatment for a right ankle disorder, evidence of intervening 
ankle injuries in 1974 and 2000, and the absence of competent 
medical evidence that the Veteran's current right ankle 
condition is related to his right ankle injury in service 
preponderates against the claim. Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.


ORDER

Entitlement to service connection for a right ankle 
disability is denied.


REMAND

With respect to the issue of entitlement to an evaluation in 
excess of 10 percent prior to August 25, 2008, and in excess 
of 40 percent since August 25, 2008, for degenerative disc 
disease, spondylolisthesis, and spondylosis, the Veteran 
testified in June 2009 that since his last VA examination, 
his back symptoms have worsened.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).

In light of the foregoing, another medical opinion in 
conjunction with the review of the entire record and 
examination of the Veteran, is needed to assess the severity 
of the Veteran's service-connected degenerative disc disease, 
spondylolisthesis, and spondylosis. See 38 U.S.C.A. § 
5103A(d).

In addition, the Veteran receives routine treatment at the VA 
Outpatient Clinic in Sierra Vista.  While this case is in 
remand status, the RO should obtain all records of current 
treatment for the Veteran's service-connected back 
disability.  In reviewing the VA records in the file, the 
Board notes no records were obtained since March 2009.

Accordingly, the case is REMANDED for the following action:

1.  All VA outpatient treatment records 
pertaining to treatment for spine 
disorder from April 2009 to the present 
from the Sierra Vista Community Based 
Outpatient Clinic should be obtained and 
associated with the claims file.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity of 
his service-connected spine disability. 
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made. All pertinent 
symptomatology and findings should be 
reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished.  Application of 38 C.F.R. § 
4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint should be 
considered. See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


